Citation Nr: 0302199	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-06 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lattice degeneration of the retina, both eyes, with 
associated atrophic holes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984, and had active duty for training from May 1974 
to September 1975, as well as additional unverified inactive 
duty for training.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 2000 rating decision by 
the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased (compensable) 
evaluation for service-connected lattice degeneration of the 
retina, both eyes, with associated atrophic holes.  The 
veteran disagreed with that determination in November 2000, 
and, following issuance of a statement of the case by the RO 
in late June 2001, the veteran submitted a timely statement 
accepted as a substantive appeal in mid-August 2001.

During the pendency of this claim, the veteran submitted 
claims for service connection for Raynaud's disease and for 
depression.  By a rating decision prepared in June 2002 and 
issued in July 2002, the RO denied the claim for service 
connection for depression and denied the request to reopen 
the claim for service connection for Raynaud's disease.  The 
record before the Board does not reflect that the veteran has 
disagreed with or appealed those determinations, although the 
period for timely disagreement or appeal has not yet expired.  
Those issues are not before the Board for appellate review at 
this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained.

2.  There is no clinical evidence of any manifestation or 
symptom of the veteran's service-connected eye disability 
during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
lattice degeneration of the retina, both eyes, with 
associated atrophic holes, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.20, 4.84a, Diagnostic Codes 6006, 6008, 6011 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a statement submitted in November 1999, the veteran stated 
that her vision had deteriorated significantly.  She reported 
treatment at the Milwaukee VA Medical Center.  By a statement 
submitted in March 2001, the veteran stated she was now 
having floaters, flashes of light, sensitivity to sunlight, 
lumps on the sclera, and intermittent pain. 

Historically, by a rating decision issued in June 1989, the 
veteran was awarded service connection for a bilateral eye 
disability, characterized as lattice degeneration of the 
retina of both eyes with associated atrophic holes.  That 
disability was evaluated as noncompensable under 38 C.F.R. 
§ 4.84a, Diagnostic Code (DC) 6011.  That noncompensable 
evaluation remained in effect, unchanged, when the veteran 
submitted the November 1999 claim for an increased 
(compensable) evaluation which underlies this appeal.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in June 2000, 
the veteran was notified of the specific criteria for a 
compensable evaluation for her service-connected eye 
disability.  By a letter issued in February 2001, the RO 
notified the veteran of the duty to assist and notify her 
under the VCAA.  In particular, the RO notified the veteran 
that VA would request private treatment records identified by 
the veteran if a release authorization was signed.  

In a statement of the case (SOC) prepared in May 2001 and 
issued in June 2001, the veteran was again notified of 
provisions of the VCAA and of the criteria for evaluation of 
eye disabilities under 38 C.F.R. § 4.84a, Diagnostic Codes 
6006, 6008, and 6011.  The veteran was also provided a 
summary of the evidence relevant to her claim for an 
increased evaluation for her service-connected eye disability 
and a discussion setting forth the RO's reasoning in 
determining that the evidence did not support an increased 
(compensable) evaluation. 

The Board notes that, in a statement submitted in August 2001 
through her representative, the veteran requested that her 
eyes be re-examined, since no evidence of the service-
connected disability, holes in the retina, had been found on 
VA examination.  By a letter dated in December 2001, the RO 
denied that request and informed the veteran that no 
additional eye examination would be scheduled, since the 
veteran had been afforded several eye examinations during the 
pendency of her claim.  The veteran was informed that, if she 
submitted evidence, such as the report of an eye examination 
which related a current disability to her service, VA would 
schedule another eye examination.  The veteran did not 
respond.  

The veteran was afforded two VA examinations during the 
pendency of this appeal.  In addition, her routine VA 
outpatient ophthalmology treatment included at least two eye 
examinations during the pendency of this appeal.  The veteran 
has not submitted any clinical evidence of private or other 
non-VA treatment.  She has not indicated that any other 
clinical or other relevant evidence is available.  The Board 
finds that the examinations afforded have provided the 
veteran sufficient opportunity to substantiate her claim.  
The examinations meet VA's duty to assist the veteran to 
substantiate her claim, and comport with the provisions of 
the VCAA.  The VA examinations provided are contemporaneous, 
with the most recent examination of record being provided 
just about three months prior to issuance of the SOC.  The 
veteran has not established or alleged that her eye 
disability has changed since that time or that there is any 
additional relevant evidence of any type available.  The duty 
to assist the veteran to substantiate her claim has been met, 
and no further examination is required, including in light of 
the VCAA.

The duties to inform the veteran of the evidence necessary to 
substantiate her claim for an increased evaluation for an eye 
disability, to notify her regarding her responsibility and 
VA's responsibility for obtaining such evidence, and the duty 
to assist her in developing the facts of the claim, including 
as specified in the VCAA, have been met.

Factual Background

VA clinical records dated in July 1999 reflect that the 
veteran sought ophthalmologic treatment for complaints of 
chronic purulent drainage in both eyes.  The veteran's visual 
acuity, without correction, was 20/25 in the right eye and 
20/20 in the left eye.  There was central disk asymmetry.  
Tonometry applanation disclosed eye pressure of 19 in each 
eye.  Visual field examination was conducted, but the 
physician felt that the results were unreliable.  The veteran 
was advised to return in two months for further assessment of 
the visual fields.  A September 1999 outpatient clinical 
record noted that the examiner suspected glaucoma.  

Examination of the eyes in November 1999 disclosed that the 
veteran's uncorrected visual acuity was 20/20 in the right 
eye and 20/30 in the left eye.  She complained of blurred 
vision.  Tonometry applanation disclosed eye pressures of 18 
and 15.  The fovea was prominent in each eye on dilated 
fundus examination.  Humphrey visual field (HVF) examination 
was improved.  Intraocular pressure (IOP) was within normal 
limits.  The physician stated that he doubted there was a 
real visual field defect, given the generalized pattern of 
examination results and the data from previous visual field 
examination.  He opined that the visual field results could 
be a response to steroids with optic nerve changes related to 
use of episodic steroids.  The examiner also noted that the 
veteran had dry eye syndrome (DES) and should use artificial 
tears (AT) hourly.  A diagnosis of questionable pseudomacular 
holes was also noted, but there was good visual acuity.  The 
veteran was advised that if the number of times she saw 
flashing lights increased, she should return sooner, but 
otherwise she should return for follow-up in 4 months.

A January 2000 VA eye examination disclosed visual acuity, 
without correction, of 20/20-1 in the right eye and 20/25-2 in 
the left eye, with pinhole visual acuity of 20/20 in the left 
eye.  There was no afferent pupillary defect in either eye.  
Visual fields were full to confrontation in each eye.  There 
was a conjunctival cyst and ocular melanosis in each eye.  
There was trace nuclear sclerosis in each intraocular lens.  
Intraocular pressure was 18 millimeters of mercury (mmHg) in 
each eye.  There was a cup-to-disc ratio of 0.55 in the right 
eye and 0.4 in the left eye.  Dilated fundus examination 
disclosed that each fundus was healthy and each macula had a 
healthy sheen.  Intraocular pressure was within normal 
limits, although there was an increased cup-to-disc ratio in 
each eye, greater in the left eye.  The examiner noted that 
visual field examination in November 1999 disclosed non-
specific changes, and the veteran was advised to have re-
examination of the visual fields in March 2000.

Following the veteran's submission of a notice of 
disagreement in November 2000, the RO obtained the veteran's 
VA clinical records from January 2000 to February 2001.  
November 2000 outpatient eye examination disclosed corrected 
visual acuity of 20/20 in each eye.  Eye pressure, measured 
by tonometry applanation (TA) was 16 mmHg in each eye.  The 
examiner noted the history of suspicion of primary open-angle 
glaucoma (POAG), but opined that, since the veteran had 
normal IOP and normal Humphrey visual fields (HVF), there was 
no glaucoma.  

On VA examination conducted in March 2001, the veteran 
complained of difficulty with near vision.  Near vision was 
correctable, with bifocals, to J(Jaeger)1+.  For purposes of 
information only, the Board notes that Jaeger test types are 
sizes of print used to test near vision, like Snellen test 
types, which test far vision, and that Jaeger test types are 
referenced as J-1 to J-7, with J-1 corresponding roughly to 
normal, or 20/20, near vision.  Dorland's Illustrated Medical 
Dictionary 864, 1699 (27th ed. 1988).  Applanation tonometry 
disclosed intraocular pressures of 17 in the right eye and 16 
in the left.  Motility was full and the visual fields were 
full to confrontation bilaterally.  Fundus examination 
disclosed a cup to disc ratio of 0.5 in the right eye and 0.4 
in the left.  The macula and periphery showed no 
abnormalities.  The examiner concluded that there was mildly 
increased cupping of the optic nerves, but, with normal 
visual fields since 1999, the suspicion for glaucoma was low.  
Mild presbyopia was also diagnosed.  The examiner also 
specifically noted that, although the veteran reported a 
history of retinal holes, there were no retinal holes on 
dilated fundus examination in July 1996, November 1999, 
January 2000, or March 2001.  

Analysis

The veteran's service-connected bilateral retinal 
degeneration is currently evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6011.  DC 6011 provides that a 10 percent 
evaluation is warranted for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.  38 C.F.R. § 4.84a, DC 6011 (2002).  In 
this case, the current evidence is devoid of any complaints 
by the veteran that irregular, duplicated, enlarged or 
diminished images are present.  More persuasively, the 
current evidence is devoid of any clinical findings that 
irregular, duplicated, enlarged or diminished images are 
present.  Thus, the preponderance of the evidence is clearly 
against a compensable evaluation under DC 6011.  Although the 
veteran complains of floaters, flashes of light, sensitivity 
to bright sunlight, and intermittent pain, none of these 
symptoms warrant a compensable evaluation under DC 6011.

The Board has therefore considered whether the veteran might 
be entitled to a compensable evaluation under any other 
applicable diagnostic code.  The Rating Schedule provides 
that where vision in one eye is 20/40 (6/12) or better and 
20/40 in the other eye (6/12), or better, a noncompensable 
evaluation is warranted.  Where vision in one eye is 20/50 
and vision in the other eye is 20/40 or 20/50, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, DC 6079.  For a 
rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2002).  

In this case, the veteran's uncorrected distance vision and 
her corrected near vision are better than 20/30 in each eye.  
Her distance vision is further improved with correction.  
Since the best distance vision obtainable must be used as the 
basis of evaluation of visual acuity for veterans' benefits 
claim purposes, and her corrected distance vision does not 
meet or approximate the criteria for a compensable 
evaluation, the preponderance of the evidence precludes a 
compensable evaluation under any diagnostic code based on 
visual acuity.

Retinitis in a chronic form or detachment of the retina is to 
be rated from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
DCs 6006, 6008.  

In this case, the evidence establishes that the veteran's 
visual acuity is not impaired for compensation purposes, 
since her corrected vision in each eye, both for distance 
vision and for near vision, is better than 20/30 in each eye.  
The record also establishes that there is no clinical 
evidence of visual field impairment, so the veteran cannot 
establish entitlement to a 10 percent evaluation under this 
diagnostic code based on impairment of visual acuity or field 
loss.  

The evidence is devoid of any discussion of rest requirements 
or episodic incapacity, and, in fact reflects that the 
veteran was active, including in clinical treatment, 
psychiatric treatment, or in employment or other financially 
remunerative activities, throughout the pendency of the 
appeal, with no notation of rest requirements or incapacity 
due to eye disability.  The evidence establishes that her 
visual fields were full to confrontation and that examination 
using the Humphrey visual field examination revealed no 
abnormality of visual fields.  The medical opinions of record 
reflect that the examiners and providers found no visual 
field defect, so further examination of visual fields is not 
required to meet the duty to 


assist the veteran to substantiate her claim.  Since the 
medical evidence precludes a finding that there was active 
pathology present, the preponderance of the evidence is 
heavily against a finding that the veteran is entitled to a 
compensable evaluation under DC 6006 or DC 6008.

The medical evidence, as noted above, establishes that there 
is no contraction of visual fields, so diagnostic codes used 
to evaluate contraction of visual fields do not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.84a, DC 6080 
(2002).

The veteran's eye complaints have resulted in diagnosis of 
additional eye disorders, including presbyopia, dry eye 
syndrome, questionable pseudomacular holes, and possible 
optic nerve changes in response to use of steroids.  However, 
the veteran has not sought service connection for these 
disorders, and the medical evidence of record does not 
suggest that any of these disorders are related to the 
veteran's service or to a service-connected disability.  The 
Board notes that the veteran has complained of floaters, 
flashing lights, bumps on the sclera, and intermittent pain.  
However, in the absence of clinical evidence that she 
currently manifests the service-connected disability, lattice 
degeneration of the retina, both eyes, with associated 
atrophic holes, and in the absence of clinical evidence that 
any current symptoms are related to that service-connected 
disability, the evidence precludes a finding that her 
service-connected disability is compensable.

The Board has considered whether the veteran is entitled to a 
compensable evaluation on any other basis, such as an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b).  
However, in the absence of medical evidence of current 
manifestations of service-connected eye disability, 
consideration of such factors does not warrant a compensable 
evaluation.  The preponderance of the evidence is against a 
compensable evaluation on any basis, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  




ORDER

The appeal for an increased (compensable) evaluation for 
lattice degeneration of the retina, both eyes, with 
associated atrophic holes is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

